283 S.W.3d 828 (2009)
Patrick BLATTEL, Petitioner/Appellant,
v.
Diana HAYES, Respondent/Respondent.
No. ED 91308.
Missouri Court of Appeals, Eastern District, Division Three.
June 2, 2009.
Benicia Ann Baker-Livorsi, Saint Charles, MO, for Petitioner/Appellant.
Deborah Jean Tomich, Saint Charles, MO, for Respondent/Respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Patrick Blattel (Father) appeals from the trial court's judgment granting Diana *829 Hayes' Motion to Modify Child Support and increasing Father's child support obligation, and denying Father's Motion to Emancipate the Child. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. In re Marriage of Copeland, 850 S.W.2d 422, 424-25 (Mo.App. E.D.1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).